Exhibit 10.37

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this 30 th day of July, 2007, among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., as Agent for the Lender Group and
the Bank Product Providers (together with its successors and assigns in such
capacity, “Agent”).

WITNESSETH:

WHEREAS, Imaging Holdings Corp., a Delaware corporation (f/k/a Monotype Imaging
Holdings Corp.)(“ Imaging Holdings”), Monotype Imaging Inc., a Delaware
corporation (f/k/a Monotype Imaging, Inc.) (“Administrative Borrower”),
International Typeface Corporation, a New York corporation (“Typeface” and
together with Administrative Borrower, the “Original Borrowers”), the lenders
party thereto (the “Original Lenders”) and Agent, entered into that certain
Credit Agreement dated of November 5, 2004 (as amended, restated, supplemented
or otherwise modified from time to time, the “Original Credit Agreement”);

WHEREAS, Imaging Holdings, the Original Borrowers, Agent and certain lenders
have decided to amend and restate the Original Credit Agreement;

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 30, 2007 (as amended, restated, supplemented or otherwise modified from
time to time, including all exhibits and schedules thereto, the “Credit
Agreement”) among Monotype Imaging Holdings Inc., a Delaware corporation
(“Parent”), Imaging Holdings, Administrative Borrower, Typeface (Typeface,
together with Administrative Borrower and Imaging Holdings, individually a
“Borrower” and collectively, the “Borrowers”), the lenders party thereto (the
“Lenders”) and Agent, the Lender Group agreed to make certain financial
accommodations available to Borrowers from time to time pursuant to the terms
and conditions thereof;

WHEREAS, the members of Lender Group are willing to make the financial
accommodations to Borrowers as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group, that certain Security
Agreement dated as of November 5, 2004 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Copyright Security Agreement.

NOW, THEREFORE, for and in consideration of the premises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, a continuing first



--------------------------------------------------------------------------------

priority security interest in all of such Grantor’s right, title and interest
in, to and under the following, whether presently existing or hereafter created
or acquired (collectively, the “Copyright Collateral”):

(a) all of such Grantor’s Copyrights and rights in or to Copyright Intellectual
Property Licenses to which it is a party including those referred to on Schedule
I hereto;

(b) all restorations, reversions, renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future
infringement of any Copyright.

3. SECURITY AGREEMENT. The security interests granted pursuant to this Copyright
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

4. AUTHORIZATION TO SUPPLEMENT. Grantors hereby authorize Agent unilaterally to
modify this Agreement by amending Schedule I to include any United States
registered copyrights or applications therefor which become part of the
Copyright Collateral under the Security Agreement. Notwithstanding the
foregoing, no failure to so modify this Copyright Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

5. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Any signatures delivered by a party by facsimile transmission or by e-mail
transmission shall be deemed an original signature hereto.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:     MONOTYPE IMAGING INC., a     Delaware corporation, as a Grantor    
  By:   /s/ Jacqueline Arthur       Name:   Jacqueline Arthur       Title:  
Chief Financial Officer

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:    

IMAGING HOLDINGS CORP.,

a Delaware corporation, as a Grantor

      By:   /s/ Jacqueline Arthur      

Name:

Title:

 

Jacqueline Arthur

Chief Financial Officer

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

GRANTOR:    

INTERNATIONAL TYPEFACE

CORPORATION, a New York corporation, as a Grantor

      By:   /s/ Jacqueline Arthur      

Name:

Title:

 

Jacqueline Arthur

Assistant Treasurer

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

AGENT:    

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent

      By:   /s/ David Sanchez      

Name:

Title:

 

David Sanchez

Vice President

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]

 